Citation Nr: 1750239	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in February 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether the Veteran's peripheral neuropathy of the upper extremities is related to herbicide exposure in service.

2.  The evidence is in relative equipoise regarding whether the Veteran's peripheral neuropathy of the lower extremities is related to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection peripheral neuropathy of the upper extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection peripheral neuropathy of the lower extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2017).  The record reflects that the Veteran served in Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicides.  

Peripheral neuropathy is not a disease that is presumed to be due to herbicide exposure.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The service treatment records do not show complaints, treatment, or diagnoses related to peripheral neuropathy.  At August 2009 VA treatment it was noted that the Veteran had peripheral neuropathy of unknown etiology.  The treating physician felt that it was more likely than not related to a combination of Agent Orange exposure and perhaps degenerative joint disease.  Subsequent VA treatment records show treatment for bilateral upper and lower extremity peripheral neuropathy.

The Veteran had a VA examination in August 2016 at which he was diagnosed with peripheral neuropathy.  Regarding the lower extremities, he said that it was mostly in his feet but was also in his legs.  There was tingling and pain.  He also had numbness in his fingers from the first joints out.  The examiner felt there was moderate incomplete paralysis of the median and ulnar nerves in the upper extremities and moderate incomplete paralysis of the anterior tibial (deep peroneal) nerves in the lower extremities.  The examination report states that it was less likely than not that peripheral neuropathy was incurred in or caused by service, including herbicide exposure.  The examiner wrote that a review of the medical records revealed no evidence of neuropathy during service, and a review of the medical literature revealed no evidence that military service or Agent Orange exposure results in neuropathy that begins several years after service or exposure.

The Board gives greater weight to the August 2009 opinion from VA treatment because it was provided by a physician, while the VA examiner was provided by a physician's assistant.  Furthermore, the treating VA physician also provided at least as good a rationale as the August 2016 examiner when he ruled out diabetes as the source of the neuropathy.  Simply put, by ruling out diabetes, the Board finds that the examiner felt it was more likely related to Agent Orange and degenerative joint disease.  The law does not provide that Agent Orange must be the sole cause of this disability.  It is also noted that the VA examiner did not consider the VA physician's opinion.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral upper and lower extremity peripheral neuropathy is related to service, and therefore service connection is warranted.  




ORDER

Service connection for peripheral neuropathy of the upper extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure, is granted.

Service connection for peripheral neuropathy of the lower extremities, claimed as numbness and tingling in the knees, hands and legs, to include as a result of herbicide exposure, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


